Citation Nr: 0122657	
Decision Date: 09/18/01    Archive Date: 09/24/01	

DOCKET NO.  95-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a kidney mass.

2.  Entitlement to service connection for a respiratory 
disorder, including a lung condition, due to either herbicide 
or Methyl Ethyl Ketone (MEK) exposure.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left 
clavicle/sternum disability.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a bone 
condition/fibromyalgia involving multiple bones and joints, 
to include the head, neck, arms, shoulders, upper and lower 
back, knees, ankles and feet.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
carpal tunnel syndrome.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability.

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.

11.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an epigastric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1976.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).

At a hearing held before the undesigned in June 2001, the 
veteran clearly indicated which issues he wished to appeal to 
the Board at this time.  In June 2001, the veteran 
specifically withdrew the claim of entitlement to an 
increased evaluation for prostatitis.  Accordingly, this 
issue will not be addressed by the Board at this time.  The 
Board's jurisdiction of this case is based upon a December 
1997 substantive appeal to the December 1997 supplemental 
statement of the case.  Accordingly, the Board will address 
those 11 issues, minus the claim of entitlement to an 
increased evaluation for the service-connected prostatitis, 
at this time.  

Additional claims raised by the veteran were addressed by the 
RO within a January 1998 rating determination.  The veteran 
was notified of this determination that month.  A timely 
notice of disagreement has not been filed regarding this 
rating determination.  Further, at the hearing held before 
the Board, the veteran did not make reference to these 
disabilities.  Accordingly, these issues are not before the 
Board at this time.  If the veteran wishes you to raise 
additional issues, he must do so first with the RO.  In any 
event, they are not before the Board at this time.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's 
claims under both the new and old criteria for the evaluation 
of claims and all available, relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
received.

4.  In May 1979, the Board denied the veteran's claims of 
entitlement to service connection for a left carpal tunnel 
syndrome, a left knee disorder, a psychiatric disorder, and 
an epigastric disorder.  

5.  The additional evidence obtained since the Board's May 
1979 determination is either cumulative or redundant and, by 
itself or in connection with previously assembled evidence, 
is not so significant that it must be considered in order to 
fairly adjudicate the claims previously denied by the Board 
in May 1979.  The veteran's testimony only provides 
additional evidence in support of the Board's decision in May 
1979.  

6.  A respiratory disorder, including a lung condition, is 
not due to military service, herbicide exposure, or MEK 
exposure.

7.  A kidney disability, a left clavicle/sternum disability, 
a sleep disorder, diabetes mellitus, or a bone condition or 
fibromyalgia involving multiple joints, including the head, 
neck, arms, shoulders, upper and lower back, knees, ankles, 
and feet, were not present in service and not related to 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
left carpal tunnel syndrome, a left knee disorder, a 
psychiatric disability, or an epigastric condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  A kidney mass, a respiratory disorder, a left elbow 
disorder, a sleep disorder, diabetes mellitus, a left 
clavicle/sternum disability, or a bone condition/fibromyalgia 
involving multiple bones and joints, to include the head, 
neck, arms, shoulders, upper and lower back, knees, ankles, 
and feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
November 1951 to August 1976.  In 1958 and 1967, the veteran 
was hospitalized briefly for symptoms of gastroenteritis.  
During his active service he was treated on a number of 
occasions for difficulties with his stomach, including gas, 
diarrhea, nausea, and vomiting.  On the last occasion, in 
August 1974, the question of gastroenteritis was recorded.  
In 1959 and 1969, he was seen for back strains following 
lifting or sports activities.  In 1965, the veteran was 
involved in an automobile accident.  However, X-rays of the 
veteran's neck, chest, and right shoulder were normal.  In 
January 1973, he complained of left knee pain for the 
previous 3 to 5 months.  No twisting, locking, or swelling 
was reported.  No effusion was found and the ligaments were 
described as normal.  X-rays of the left knee were 
interpreted as showing a nonossifying fibroma and 
degenerative change about the patella.  Within an orthopedic 
evaluation, the possibility of either a torn meniscus or fat 
necrosis was indicated.  

In April 1976, the veteran was seen at a mental health center 
due to stress related to the environment.  The assessment 
indicated a situational reaction.  In March 1975, after 
lifting an air conditioner, he complained of numbness in his 
legs and arms.  In July 1976, he complained of occasional 
numbness of the right hand, relieved by a change of position.  
Carpal tunnel syndrome was found.  

In his retirement evaluations, the history from the veteran 
included stomach trouble, chest pain, headaches, a painful 
shoulder, recurrent back pain, and nervous trouble.  It was 
indicated that the veteran was taking medication for a 
situational reaction in April 1976.  In the evaluation, it 
was indicated that the gastroenteritis had been treated with 
no recurrence and that his left shoulder had been treated 
with good results.  It was also indicated that no treatment 
had been sought for low back pain occurring following 
prolonged lifting.  No findings were recorded of either 
headaches or an epigastric abnormality.  There was no 
complaint of a knee disability.  The spine, lower 
extremities, skin, heart, and abdomen were clinically 
evaluated as normal.  Psychiatric evaluation at that time was 
also normal.  

The veteran filed his initial claim for VA benefits in August 
1977.  In a VA examination in December 1977, the veteran 
indicated that he was taking medication for 
gastrogenitourinary difficulties.  No ulcer had been found.  
Examination of the digestive system was normal.  An upper 
gastrointestinal study was also indicated as normal.  In an 
orthopedic evaluation, no limitation of motion of the 
cervical or lumbar spine regions was found.  Straight leg 
raising was negative, bilaterally.  There was no limitation 
of the wrists, elbows, or shoulders, except that abduction of 
the shoulder was incomplete.  The left knee had a good range 
of motion but did appear slightly swollen.  No laxity of the 
knees was found.  X-ray of the lumbar spine, hands, wrists, 
shoulders, and knees revealed no significant bony 
abnormality.  In a psychiatric evaluation, the veteran was 
indicated to have no evidence of a thought disorder.  Anxiety 
exhibited was felt to be due to multiple physical complaints 
associated with the normal aging process.  The pertinent 
diagnosis indicated chronic prostatitis, chronic acid peptic 
disease, probable lactase deficiency, recurrent minimal 
cardiac irregularities due to premature ventricular 
contractions, chronic mild epidermophytosis, a normal back 
examination and no traumatic arthritis or primary 
psychological or psychiatric illness or disease.  Service 
connection subsequently was granted for prostatitis.  

The veteran was reexamined by the VA in July 1978.  At this 
time, the veteran complained that he had developed numbness 
in both hands.  There was good range of motion of the hands, 
elbows, shoulders, and all joints of the lower extremities.  
The pertinent diagnosis indicated headaches of an 
undetermined origin and carpal tunnel syndrome.  Within a 
rating action in August 1978, service connection was granted 
for right carpal tunnel syndrome, hemorrhoids, and scars.  

In May 1979, the Board denied the claims of entitlement to 
service connection for an epigastric disorder, heart disease, 
an acquired psychiatric disorder, left carpal tunnel 
syndrome, traumatic arthritis, epidermophytosis of both feet, 
headaches, and a left knee disability.  

Medical evidence obtained by the VA since May 1979 includes 
extensive medical records regarding numerous disabilities 
that emerged many years following the veteran's discharge of 
active service.  In April 1979, the veteran was involved in 
an automobile accident that occurred several years after his 
discharge from active service.  Medical records from 1979 
indicate several difficulties associated with his accident.  

The RO has undergone what can only be described as an 
extensive effort to obtain medical records in support of the 
veteran's case.  The veteran has been routinely updated 
regarding the requested medical information received and the 
additional medical records the RO was attempting to obtain.  
The Board has noted more than ten separate efforts by the RO 
to obtain additional medical records in support of the 
veteran's case.  A detailed review of this effort was 
presented to the veteran in an April 1995 report from the RO 
to the veteran.  Extensive medical records were obtained.  

The Board has reviewed the volumes of medical records 
obtained by the RO in detail.  In September 1990, one of the 
veteran's physicians, a (T. J. P., M.D.), noted his opinion 
that the veteran's left knee disability was occupationally 
related to the veteran's employment following his active 
service.  On repeated testing his rheumatoid factor was found 
to be negative.  Significantly, this physician made no 
reference to the veteran's service or to any disability he 
related to the veteran's active service.  

In September 1990, the veteran was treated for an accident 
while at home in August 1990.  It appears that while mowing 
his lawn his left knee buckled while pushing a lawn mower.  
He attempted to catch himself on the mower handle and fell, 
landing on his back.  The veteran noted discomfort in his 
lower back and cervical spine with intermittent radiation to 
his right shoulder.  Significantly, once again, no reference 
was made to the veteran's active service.  

The Board has also reviewed a May 1991 statement from the 
veteran to an attorney in which he indicates he hurt himself 
in an accident in March 1991.  The veteran notes significant 
difficulties associated with his injury.  However, 
significantly, the veteran once again makes no reference to 
his active service.  

In a December 1994 VA examination, the veteran was evaluated 
for numbness and difficulty in using both hands.  At that 
time it was indicated the veteran had had difficulties for 
the past 5 to 6 years (many years after his discharge from 
active service).  A 1989 surgery for this difficulty was 
noted.  An additional surgery in July 1990 for this 
difficulty was also noted.  The veteran was diagnosed with 
impairment in sensation and mild weakness of both hands as a 
result of multiple nerve pressures and subsequent surgeries.  
Evidence of bilateral carpal tunnel syndrome was noted.  
Significantly, no reference was made to the veteran's active 
service and the health care provider did not associate the 
left-hand disability to the veteran's active service.

In September 1995, the veteran was evaluated in a sleep 
evaluation due to difficulty sleeping.  At this time, it was 
noted that he had dozed off while driving and had been in 
another automobile accident in 1989, many years after his 
discharge from active service.  His chief sleep complaint was 
excessive daytime sleepiness for 30 years.  His past medical 
history, as described by the veteran, was notable for 
fibromyalgia, osteoarthritis, and asthma.  The veteran was 
diagnosed with hypersomnolence without obvious cause.  The 
evaluator did not associate this disability with the 
veteran's active service.  

At a hearing held before a hearing officer at the RO in July 
1995, the veteran associated many of his disabilities with 
his active service.  At this time, he appears to contend that 
many of his disabilities are the result of Agent Orange 
exposure, though this is not clear.  The veteran did provide 
a material safety data sheet regarding MEK.  It was noted 
that the vapors may cause irritation to the nose, throat and 
respiratory tract.  It was also indicated that high vapor 
concentrations may cause depression.  An additional hearing 
was held in May 1996.  The veteran indicated that upon 
entering the military service he had both a sleep disorder 
and possible diabetes though he appears to indicate that he 
"did not know it."  The veteran stated that he was falling 
asleep during staff meetings and on guard duty.  

In 1996 and 1997, the RO made additional efforts to obtain 
pertinent medical records and associate these records with 
the veteran's claim.  The RO has repeatedly contacted the 
veteran and asked for medical records that would support the 
veteran's claims.  Additional medical records and statements 
have been obtained by the veteran.  Significantly, none of 
these medical records support the veteran's theories 
associating his current disabilities with his active service.  
Extensive medical treatment for the disabilities at issue has 
failed to indicate an association between these disabilities 
and the veteran's active service.  

The Board has also received extensive medical records from 
the veteran's previous employer.  Within these records, the 
veteran reports that many of his disabilities at issue are 
the result of his employment following his discharge from 
active service.  For example, in an April 1991 medical report 
from (R. L. E., M.D.), the veteran indicates that he slipped 
in March 1991, and had complaints of pain in his neck, left 
shoulder, and down into his back.  Pain mostly in his left 
hip and leg with weakness was reported.  In the opinion of 
Dr. E., the veteran suffered from some mild muscular 
irritation in his neck, shoulder, and lower back as the 
result of this post-service injury.  Significantly, Dr. E. 
makes no reference to the veteran's active service.  Further, 
within these medical records it is indicated that in August 
1951 he underwent left carpal tunnel syndrome release.  
Within this medical report, it appears to be indicated by the 
veteran that the left wrist disability is the result of his 
post-service employment.  

In a VA evaluation held in May 1997, it was indicated that 
the veteran was diagnosed with diabetes in February 1996 
(years after his discharge from active service).  This 
condition was being controlled by his diet alone.  At this 
time, the veteran stated that beginning in the 1960's his 
hands began going to sleep.  He described this as a tingling 
sensation which tended to occur particularly upon weakening.  
The veteran related that these symptoms had worsened through 
the years.  A general physical examination revealed mild 
arthritic deformity of the left little finger.  The veteran 
had a left ulnar nerve translocation scar and bilateral 
carpal tunnel scars.  When the veteran was tested while 
walking, it was reported that there was a great deal of 
"theatrics" and excessive body movement as he was walking 
on his heels.  Likewise, there was a great deal of excessive 
body movement with a tandem gant.  It was indicated, however, 
that the veteran was able to do fine motor movement without 
apparent difficulty.  The examiner noted that although the 
veteran had evidence that he had undergone bilateral carpal 
tunnel release with a left ulnar nerve translocation, the 
examiner could find no severe abnormalities at this point.  
The examiner stated, in pertinent part :

I am as concerned as anything about the 
functional component to the 
symptomatology[,] but certainly the 
sensory abnormalities noted on the exam 
were nonphysiologic and severely variable 
and inconsistent with organic disease.  
Likewise, his heel walking and tandem 
gant were inconsistent with organic 
disease.  

In a December 1999 statement, the veteran submits a letter 
which appears to be a criticism of the May 1997 examination, 
though this is not clear.  

In June 2001, the veteran testified before the undersigned at 
a hearing in Wichita, Kansas.  The veteran's testimony, both 
at this hearing and the hearings noted above, will be 
discussed below.  


II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where are codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

It is important to note the extensive development the RO has 
performed in this case in order to obtain medical records 
that would support the veteran's claims.  The Board has noted 
above the efforts of the RO over a long period of time to 
obtain medical records.  Significantly, the veteran, at a 
hearing held before the undersigned in June 2001, stated that 
there are no additional medical records anywhere that would 
support his case.  Accordingly, the Board finds the duty to 
obtain all pertinent medical records and documents has been 
performed.

The Board has considered the issue of whether it must obtain 
additional VA evaluations which address the etiology of the 
veteran's alleged disabilities in order to adjudicate this 
case under the VCAA.  The Board must note, however, the 
voluminous medical evidence of record that is currently 
available.  The medical evidence of record provides a 
detailed medical history.  This medical history does not 
support the veteran's case.  In fact, medical records 
obtained by the RO note the development of disabilities many 
years following the veteran's discharge from active service.  
In fact, in many instances the veteran associates his 
disabilities within these medical reports to injuries that 
occurred many years after his discharge from active service.  
Such facts do not support the veteran's case and do not 
support a basis to perform additional VA evaluations.  

In addition to the above, the veteran's testimony, rather 
than providing a basis to obtain additional VA evaluations, 
supplies the basis to find that the medical evidence of 
record is sufficient to adjudicate this case.  For example, 
within the June 2001 hearing before the undersigned, he 
indicates that his alleged kidney disorder is congenital.  
The veteran has also indicated that he was first diagnosed 
with a respiratory disorder from 1990 to 1995, years after 
his discharge from active service.  He has also failed to 
indicate any health care provider who has supported his 
belief that his disabilities are the result of his active 
service, Agent Orange exposure, or MEK exposure.  
Accordingly, based on the veteran's own testimony and the 
medical evidence obtained in support of this case (which is 
extensive) the Board believes that further evaluations are 
not warranted.  

The current medical evidence of record, which totally fails 
to associate any of the veteran's disabilities with either 
his active service, Agent Orange exposure, or MEK exposure, 
does not supply a basis to remand this case to the RO for an 
additional evaluation to determine the etiology of the 
veteran's disabilities.  Any medical opinion requested to 
determine the etiology of the veteran's disabilities would be 
based on the current medical evidence of record.  This 
medical evidence of record, without exception, fails to 
indicate any association between the veteran's current 
disabilities and his service.  Accordingly, there is no basis 
to obtain a medical opinion in this case.  

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this issue.  The RO has obtained 
all pertinent records regarding this issue and the veteran 
has been effectively notified of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  The veteran has been fully advised of the 
status of the efforts to develop the record as well as the 
nature of the evidence needed to substantiate these claims in 
multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate these claims.  As the 
RO has completely developed the record, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)  Accordingly, the Board may proceed with the 
adjudication of the veteran's case.

III.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Entitlement to Service Connection for 
Left Carpal Tunnel Syndrome, a Left Knee Disorder, a 
Psychiatric Disability, and an Epigastric Disorder

As noted above, the Board denied service connection for a 
epigastric disorder, an acquitted psychiatric disorder, left 
carpal tunnel syndrome, and a left knee disorder in May 1979.  
In order to reopen these previously denied claims, the 
veteran must provide new and material evidence.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Board must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

In this case, the veteran has supplied no new and material 
evidence to reopen these previously denied claims.  The 
veteran's contentions are essentially identical to those he 
made regarding these claims in May 1979.  In May 1979, the 
veteran contended that these disabilities were the result of 
his active service.  At this time, the veteran makes the same 
contentions.  Accordingly, these contentions are not new.

The Board took particular interest in the claim of service 
connection for left carpal tunnel syndrome in light of the 
fact that the veteran is service connected for right carpal 
tunnel syndrome.  However, the treatment records for the left 
carpal tunnel syndrome indicate the veteran's own belief that 
this disability is the result of his post-service employment.  
The treatment records, if anything, associate this disability 
to a post-service employment injury, not the veteran's 
service.  As a result, as this evidence supports the denial 
of the claim, it is not material.

With regard to the veteran's testimony before the RO and the 
Board, the undersigned must find that this testimony does not 
provide new and material evidence to reopen the previously 
denied claims.  The veteran's testimony is either a 
reiteration of the previous contentions before the Board in 
May 1979 or, more importantly, provides additional evidence 
in support of the denial of the veteran's claims.  For 
example, the veteran consistently provides testimony 
indicating that these disabilities began many years after his 
discharge from active service.  In this regard, the veteran's 
testimony, rather than supporting the claims, in many cases 
supports the continued denial of these claims.  Consequently, 
this evidence is not material.  

With regard to the additional medical records that the 
veteran has provided to the VA since 1979, along with the 
medical records that the RO has obtained in support of the 
veteran's case, this evidence is either a duplication of 
evidence before the Board in 1979 or provides additional 
support for the 1979 determination.  For example, many 
medical reports associate the veteran's current disabilities 
to post-service injuries.  Additional medical reports 
indicate that the disabilities in question began many years 
after the veteran's discharge from active service.  
Importantly, none of these medical records support the 
veteran's contentions that these disabilities began during 
his active service or were the result of disorders associated 
with his active service.  As a result, this medical evidence 
is not material.

The veteran has recently contended that his alleged 
psychiatric disability is the result of MEK exposure.  In 
this case, the Board has found no medical evidence that 
supports the veteran's contentions that his alleged 
psychiatric disorder is the result of exposure MEK, 
notwithstanding his presentation of the safety data sheet 
regarding MEK.  This safety data sheet noted that the vapors 
might cause irritation to the nose, throat and respiratory 
tract.  It was also indicated that high vapor concentrations 
might cause depression.  The safety data sheet clearly did 
not diagnose the veteran with depression and, more 
importantly, did not indicate that such a depression could 
develop years after exposure to MEK.  As a result, his 
contention, while new, is not material in that the veteran is 
not qualified to diagnose himself with a medical condition 
and then provide a medical opinion regarding the etiology of 
his own disorder.  

Under Justus, the issue of the veteran's credibility is not 
before the Board at this time.  Notwithstanding, the U.S. 
Court of Appeals for Veterans Claims (Court) has made clear 
that a lay party is not competent by pro dura evidence to 
matters requiring expertise derived from specialist medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  The Court has 
consistently made clear that a lay person is not competent to 
render medical opinions.  Such an opinion is entitled to no 
probative weight.  Cromley v Brown, 7 Vet. App. 376, 379 
(1995), Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993); and Espiritu, 2 Vet. App. 
at 495.  Consequently, the veteran's lay medical assertions 
to the effect that he has a lung disorder, chronic nervous 
disorder, or some other form of disability associated with 
either Agent Orange exposure, MEK exposure, or an injury that 
occurred decades ago is neither competent nor probative of 
the issues in question.  Accordingly, these unsupported lay 
medical opinions obtained since the Board's May 1979 
determination are not so significant that they must be 
considered in order to adjudicate fairly these claims.  These 
lay medical opinions, while new, are not material.  
Accordingly, the claims previously denied by the Board are 
not reopened and remain denied.



IV.  Entitlement to Service Connection for a Kidney Mass, a 
Respiratory Disorder, Including a Lung Condition, Due to 
Herbicides or MEK, a Left Clavicle/Sternum Disability, a Left 
Elbow Disability, a Sleep Disorder, and Diabetes Mellitus.

The veteran has submitted several claims which were not 
denied by the Board in May 1979.  Service connection may be 
granted if the evidence shows that a disability was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disability was, in fact, 
incurred or aggravated during the veteran's service.  
38 U.S.C.A. § 113(b); 38 C.F.R. § 3.303(b); Cosman v. 
Principi, 3 Vet. App. 503 (1992); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992); and Douglas v. Derwinski, 2 Vet. 
App. 103, 108-9 (1992).

With regard to the veteran's contentions regarding service 
connection for a kidney mass, the Board must find that no 
medical evidence supports the veteran's opinion.  The veteran 
himself has indicated that this condition may be a congenital 
disorder.  In any event, the medical evidence of record, 
which is extensive, fails to note kidney mass disorder that 
is the result of the veteran's active service.  Like many of 
the disabilities at issue, the kidney condition in question 
(if it exist) appears to have begun many years following the 
veteran's discharge from active service.  None of the 
veteran's many health care providers have supported this 
claim.  

Regarding the claim of entitlement to service connection for 
a left elbow disorder, once again, no medical evidence 
supports the conclusion that this disability can be 
associated with the veteran's active service.  In fact, 
medical evidence of record clearly indicates several physical 
disorders associated with post-service injuries.  

Regarding the claim of entitlement to service connection for 
a sleep disorder, the Board has noted the veteran's 
contention that he has suffered from a sleep disorder since 
his service.  However, the veteran has also indicated that he 
had this sleep disorder prior to his active service.  Such 
testimony does not provide a basis to indicate that this 
condition was either caused or aggravated by the veteran's 
active service.  In any event, no health care provider has 
supported the contention regarding this issue and, as made 
clear above, the veteran is not competent to associate his 
current disabilities with his active service.  See Espiritu.

Regarding the contention that his respiratory disorder is 
either due to Agent Orange exposure or MEK, if a veteran has 
been exposed to a herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307 (2000).  They provide for a 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  The disabilities cited by the veteran are not listed 
within 38 C.F.R. § 3.309(e).  The Court has pointed out that 
the use of the word "and" in both the statutory and 
regulatory provisions mandates that the presumption of 
exposure only applies to those who both (1) served in Vietnam 
and (2) developed a specified disease.  McCartt v. West, 12 
Vet. App. 164 (1999). 

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993), 
the Board has not only considered whether the veteran in this 
case has a disability listed in 38 C.F.R. § 3.309(e), but has 
also considered if his current disabilities are the result of 
his active service under 38 U.S.C.A. §§ 1110, 1131 (West 
1991) and 38 C.F.R. § 3.303(d) (2000).  The fact that the 
veteran does not meet the requirements of 38 C.F.R. 
§ 3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation. 

Regarding the safety data sheet provided by the veteran, the 
Board would not dispute the fact that exposure to MEK can 
have consequences.  However, the veteran has totally failed 
to supply any medical evidence to support the conclusion that 
his exposure to either MEK or herbicides during his active 
service has caused any of the disabilities at issue.  In 
fact, there is a serious question of whether the veteran 
actually suffers from several of the disabilities currently 
at issue before the Board at this time.  Further, he has also 
provided evidence and testimony that tends to show that the 
disabilities at issue were caused by post-service injuries.  
For example, regarding the claim of entitlement to service 
connection for a bone condition/fibromyalgia involving 
multiple bones and joints, to include the head, neck, arms, 
shoulders, upper and lower back, knees, ankles and feet, the 
veteran has presented to the Board with extensive medical 
evidence noting post-service accidents and injuries in which 
the veteran himself indicates they were the result of those 
post-service injuries.  

In any event, the Board finds that the preponderance of the 
evidence supports a conclusion that the disabilities at issue 
are not related to the veteran's active service or to 
exposure to Agent Orange or MEK.  As the medical evidence 
clearly indicates, the disabilities at issue began many years 
after his discharge from active service.  The medical 
evidence submitted by the veteran regarding MEK does not 
indicate that any of the disabilities cited within the data 
sheet would emerge decades after the veteran's active 
service.  The medical evidence of record, which clearly 
indicates that many of the veteran's disabilities occurred as 
the result of post-service injuries, does not support the 
veteran's case.

The Board has considered the benefit of the doubt doctrine in 
this case.  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In this 
case, the question of whether the disabilities at issue are 
related to either active service, herbicide exposure, or MEK 
is not in relative equipoise.  The clear weight of competent 
medical evidence, including, but not limited to, the 
veteran's private health care providers, VA medical 
providers, and the service medical records do not support the 
conclusion that the current disabilities are causally 
associated with the veteran's active service.  No medical 
opinion supports the veteran's case.  The fact that the 
veteran was diagnosed with several of these conditions only 
decades after his discharge from active service only supports 
this conclusion.  Accordingly, in this case, for the reasons 
cited above, the preponderance of the evidence is against the 
veteran's claims.


ORDER

Entitlement to service connection for a kidney mass is 
denied.

Entitlement to service connection for a respiratory disorder, 
including a lung condition, due to either herbicide or MEK 
exposure is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left clavicle/sternum 
disability is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a bone 
condition/fibromyalgia involving multiple bones and joints, 
to include the head, neck, arms, shoulders, upper and lower 
back, knees, ankles and feet is denied.

As new and material evidence has not been received, the a 
claim of entitlement to service connection for left carpal 
tunnel syndrome is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a left knee 
disability is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a psychiatric 
disability is denied.

As new and material evidence has not been received, the claim 
of service connection for an epigastric disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

